DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/433,165 filed on June 6, 2019 in which claims 1-23 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koopman et al. (US 2019/0056735 A1).
In regard to claim 1, Koopman et al. discloses a computer-implemented method to determine safety conflicts in a vehicle comprising:
receiving data structures of objects in a world environment of the vehicle from multiple redundant subsystems, wherein each subsystem provides a projected world model or path plan (see at least [0023]-[0025], [0035] and Fig. 1);

(see at least [0023]-[0025]);
determining based on the comparing if f the projected world models or path plans of the multiple redundant subsystems match or do not match (see at least [0023]-[0025], [0034]); and
determining based on the comparing if a safety conflict exists if the vehicle geometrically intersects with an object (see at least [0023]-[0025], [09034], [0056])

In regard to claim 2, Koopman et al. discloses wherein the multiple redundant subsystems ate heterogeneous (see at least [0023]-[0025]),

In regard to claim 3, Koopman et al. discloses wherein the multiple redundant subsystems receive world environment information from dissimilar sensors (see at least [0023]-[0025]).

In regard to claim 4, Koopman et al. discloses wherein the data structures are either two-dimensional or three-dimensional geometrical representations of the objects in the world environment (see at least [0057], Figs. 6, 7).

In regard to claim 5, Koopman et al. discloses wherein the projected world models or path plans are calculated based on an incremental time segment (see at least [0046], Figs. 6, 7).

In regard to claims 6-8, Koopman et al. discloses wherein the comparing is performed by geometrically overlaying die data structures (see at least [0057]-[0087]); 
providing input to a health ■monitor as to whether the projected world models match or do not match, and if a safety conflict exists, wherein the health monitor provides instructions to an arbiter based on the input to the health monitor (see at least [0057]-[0087]); providing instructions to an arbiter based on whether the projected world models or path plans match or do not match, and if a safety conflict exists(see at least [0057]-[0087]).

As to claims 9-23, they are system and apparatus claims that recite substantially the same limitations as the corresponding computer implemented method claims 1-8.   As such, claims 9-23 are rejected for substantially the same reasons given for the corresponding claims 1-8 above and are incorporated herein.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Ostafew et al. (US 2020/0379457 defines general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661